 



Exhibit 10.17
Cardica, Inc.
Non-Employee Director Compensation
Effective January 11, 2007

                              Annual   Per Board Meeting   Per Board Meeting
Position   Retainer   in Person   by Telephone
Board Chairman
  $ 30,000     $ 2,000     $ 500  
 
                       
Audit Committee Chair
  $ 17,500     $ 2,000     $ 500  
 
                       
Board Member
  $ 10,000     $ 2,000     $ 500  

Each non-employee director will only be entitled to one annual retainer fee. On
January 11, 2007, each non-employee director was granted a fully-vested option
to purchase 2,500 shares of Cardica, Inc. common stock, with each such option
subject to a four year term. Each year, immediately following the Cardica, Inc.
Annual Stockholders Meeting, each non-employee director will be granted a
fully-vested option to purchase 2,500 shares of Cardica, Inc. common stock, with
each such option subject to a four year term.

